Citation Nr: 1439954	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  03-00 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and/or mood disorder.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for asthma. 

6.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for an anxiety disorder.

The Veteran testified at an RO hearing in January 2004, and testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2006.  Copies of the hearing transcripts have been associated with the claims file.

This matter was remanded by the Board in February 2007.  After that development was completed, the Board denied the Veteran's claim for service connection for an anxiety disorder in December 2008.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2011 decision, the Court set aside the Board's decision and remanded it back to the Board for additional development.  The Board then remanded the claim in November 2011 for further development consistent with the Court's decision.  After that development was completed, in an October 2012 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety disorder and/or mood disorder.  The Veteran again appealed that decision to the Court, and in May 2013 the Court set aside the Board's decision and remanded the claim back to the Board for additional development.  The case now returns to the Board for further review.

A portion of the record in this case is located in the Virtual VA paperless claims processing system.  Instead of paper, a highly secured electronic repository is used to store and review documents involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because the current appeal was in part processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability. Pursuant to the May 2013 Joint Motion for Remand and Court Order, the Board finds that further development is necessary prior to analyzing the claim on the merits.

The Veteran maintains that he has a current psychiatric disability as a result of his Persian Gulf service.  In particular, he testified that he began experiencing headaches, heart palpitations, sweaty hands, sleep problems and irritable bowel syndrome at that time.  He thought that this symptomatology was related to being in a "fear of battle" situation rather than symptomatology associated with an anxiety disorder.

In denying the Veteran's service connection claim for a psychiatric disability in December 2008, the Board relied largely on a November 2007 VA examination report in which the examiner ultimately diagnosed the Veteran with a mood disorder that was aggravated by obstructive sleep apnea, and opined that the Veteran's reported mood disorder symptoms were less likely than not due to any service stressor.  The Court, in a July 2011 Memorandum Decision, indicated that the November 2007 VA report was confusing because it stated both that the Veteran had a mood disorder that was caused by sleep apnea, and also that sleep apnea caused his mood disorder.  The Court also noted that the Veteran's abdominal problems had been associated with his psychiatric problems, but this had not been addressed.  In light of the Court's decision, the Board found that the November 2007 VA examination was inadequate for rating purposes and remanded for another VA examination and etiological opinion.

A new VA examination was provided in January 2012.  The examiner opined that the Veteran's psychiatric disorder was less likely than not proximately due to or aggravated by his service-connected medical conditions.  The examiner further noted that the Veteran initially sought treatment for anxiety during a time of high stress associated with a pending divorce, his mother's ill health, and financial concerns.  While he reported medical issues contributing to his anxiety, this was due to a variety of conditions not limited to abdominal pain.  The examiner stated that the Veteran's excessive weight gain and limited mobility most likely aggravated his dysphoria and anxiety, rather than his service-connected disabilities.  It was more plausible that his dysphoria and anxiety had aggravated and contributed to his service-connected issues, including any abdominal complaints.

Based on the above VA examination, the Board again denied the claim for service connection for an acquired psychiatric disorder, to include an anxiety disorder and/or mood disorder.  The Veteran again appealed to the Court and in the May 2013 Joint Motion for Remand, it was determined that the January 2012 VA examiner's opinion was inadequate because it was unclear.  The JMR noted that according to the VA examiner, while the Veteran had abdominal complaints in service, these alone did not indicate the presence of ongoing psychiatric symptoms or a mental disorder and the etiology of these complaints could not be solely attributed to a psychiatric disorder since there were other non-psychiatric explanations for the condition.  The examiner then stated, while the Veteran reported medical issues contributing to his anxiety, this was due to a variety of conditions not limited to just abdominal pain. Moreover, the Veteran's excessive weight gain and limited mobility most likely aggravated his dysphoria and anxiety.  Finally, the examiner noted that it was more plausible that his dysphoria and anxiety aggravated and contributed to his service-connected issues.  

The Court determined that the examiner's opinion appeared to be speculative with regard to whether the Veteran's psychiatric conditions had some role to play in the Veteran's abdominal complaints.  The January 2012 VA opinion was also determined to be contradictory when it stated that it was more plausible that his dysphoria and anxiety aggravated and contributed to his service-connected issues, rather than his service-connected issues aggravating and contributing to his psychiatric conditions.  Therefore, a new examination to include an etiological opinion is required to clarify the previous examiner's opinion. 

Additionally, in a November 2013 rating decision service connection was denied for obstructive sleep apnea, rhinitis, headaches, asthma, and a skin condition.  In a statement, dated December 2013, the Veteran disagreed with the denials of service connection. He was not, however, issued a Statement of the Case with regard to those claims.  Therefore the Board is required to remand these issues to the RO for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case concerning the claims of entitlement to service connection for obstructive sleep apnea, entitlement to service connection for rhinitis, entitlement to service connection for headaches, entitlement to service connection for asthma, and entitlement to service connection for a skin condition.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2013).

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.  The examiner should:

a). identify all acquired psychiatric disabilities found to be present, to include an anxiety disorder and/or a mood disorder, and indicate the predominant disability.

b). opine whether it is at least as likely as not that the Veteran has an acquired psychiatric disability that was incurred in service or is otherwise related to service;

c). opine whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder that is proximately due to, or alternatively, aggravated by, service-connected irritable bowel syndrome, hiatal hernia with gastroesophageal reflux disease.

Any opinion must be reconciled with all evidence of record, to include the Veteran's in-service abdominal complaints and treatment shown in October 1980, December 1980, March 1982, April 1982, February 1983, June 1983, November 1987, January 1994, and June 1994; the Veteran's post-service medical evidence, to include VA treatment records dated in October 2000, January 2001; VA examination reports dated in March 2001 (Persian Gulf results), February 2004, and November 2007; as well as the Veteran's competent and credible lay testimony regarding the continuity of psychiatric symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  All findings and conclusions should be accompanied by a complete rationale and should be set forth in a legible report.

2. Thereafter, readjudicate the Veteran's appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



